OPINION — AG — ** PUBLIC OFFICERS — LOYALTY OATH ** THE 1951 ACT DOES `NOT' AUTHORIZE ONE "LOYALTY OATH" SUCH AS IS SET FORTH IN 51 Ohio St. 37.2 [51-37.2] TO BE SIGNED BY THE THREE MEMBERS OF A PRECINCT ELECTION BOARD, AS WELL AS BY THE THREE MEMBERS OF PRECINCT ELECTION BOARD, AS WELL AS THE FOUR COUNTERS APPOINTED THEREBY (EACH SIGNER STATING HIS OFFICIAL POSITION POSITION) A SEPARATE LOYALTY OATH TO BE SO SIGNED FOR "EACH" OF THE SEVEN ELECTIONS TO BE HELD IN TULSA COUNTY/ (FORFEITURE, OFFICE, FOREFEITURE OF THE POSITION) CITE: 51 Ohio St. 37.1 [51-37.1], 51 Ohio St. 37.2 [51-37.2] [51-37.2], 51 Ohio St. 2 [51-2], 26 Ohio St. 31 [26-31] [26-31], 26 Ohio St. 361 [26-361] (?)